Order, Family Court, Bronx County (Paul Grosvenor, J.), entered on or about April 17, 1995, which, after a hearing, insofar as appealed from, awarded petitioner custody of the parties’ three children, unanimously affirmed, without costs.
The record, which consists of the testimony of both parents, the Law Guardian’s recommendation and the report of the Child Welfare Administration’s investigation, is adequate to support the court’s determination of custody. Where, as here, there are no serious issues of fitness, forensic evaluations are not necessary (cf., Matter of Vernon Mc. v Brenda N., 196 AD2d 823). The evidence shows that petitioner, with whom the children had been residing for nine months prior to the fact-finding hearing, would provide a stable environment both financially and emotionally for the children. Concur—Sullivan, J. P., Milonas, Rosenberger and Tom, JJ.